Mr. Justice Wolf
delivered the opinion of the court.
A lease executed on September 29,1911, was presented for record in the Registry of Property of Mayagiiez by Doña Luisa Roselló, widow of Perea, in her own right and as having the patria potestas over her five minor children. The lease was in favor of The Porto Rico Greneral Telephone Company for the term of five years, with the right on the part of the company to extend the contract for five years more, the parties having given their consent to record said lease in the registry of property in spite of its lacking the necessary conditions prescribed by the fifth paragraph of article 2 of the Mortgage Law.
The registrar recorded the document with regard to the mother, and in a note of May 15, 1912, refused to record with respect to the minor children, because, if the lease were to be considered as a source of personal obligations, it was not subject to record, and if it was regarded as a true real property right, even then it was not subject to record because of a lack of previous judicial authorization to allow Doña Luisa Ro-selló to execute an encumbrance on the real property of her minor children. The companji appealed, and both parties have Ted briefs in this court.
*825We think that the Registrar of Mayagiiez was right in re- ■ fusing the record of the lease in question in so far as it referred to the minor children.
Paragraph 5, article 2, of the Mortgage Law designates as subject to record leases of real estate having a term in excess of six years or those in which the rental of three or more years lias been paid in advance,' or when, without any of these conditions, there is an express agreement by the parties to record in the Registry of Property of Mayazüez by Doña Luisa tation when applied to persons in the full enjoyment of their civil rights, but the same thing is not true when, as in the present case, the ’’essors are minors whose capacity must be determined by the provisions of the Civil Code.
The kind of a lease that may be recorded is one conceding a rc-al property right in favor of the lessee, and such right is to that extent subject to section 229 of the Civil Code as amended by law No. 33 of March 9, 1911, according to which the exercise of the patria potestas does not authorize the fatlir or the mother to alienate or lay any encumbrance on any real property of a child which is under administration without the previous authorization of the proper district court.
Although the lease in question is not for a term of six years, nevertheless the agreement of the parties to record it in the registry gives such lease an effect equivalent to ah excess of six years’ lease, and in all events constitutes a true real-property right governed by the provisions of section 229 of the Civil Code as amended.
The note must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary, del Toro and Aldrey concurred.